Title: From George Washington to Rear Admiral Ternay, 5 August 1780
From: Washington, George
To: Ternay, Charles-Henri-Louis d’Arsac, chevalier de


					
						Sir
						Head qrs pecks Kill Aug. 5th 1780
					
					I received yesterday the honor of Your Letter of the 31st of last Month and feel myself exceedingly obliged by the very polite manner, in which You have been pleased to express Yourself. I assure You, Sir, I am persuaded that You have done and will do, all in your power to answer the intentions of the King in sending you here, and to promote the common cause. It is only to be wished that you may be soon so reinforced, as to be in circumstances to act according to your desires.
					
					In consequence of a Letter which the Count de Rochambeau did me the honor to write on the 22d of July, which he requested might be forwarded to His Excellency the Chevalier de la Luzerne, and which was on the subject of the second division coming from France and of the measures to be purs[u]ed in order to announce to it that the Enemy’s fleet were off Rhode Island, I took the liberty to mention to the Minister, that I thought the Delaware the best place for the reception of the 2d division, and also that a plan would be necessary to be previously fixed for the junction of the Fleets after the debarkation of the Troops; and that I should write to the Count for that purpose. This I accordingly did, and requested him to concert a plan with You that it might be transmitted to Mr Luzerne. I have no doubt my Letter on this subject has been communicated to You by the Count, and I hope I shall be honoured in the course of a day or Two with a communication of the plan which You shall judge proper to adopt. I am the more desirous of receiving it, as the Minister has lately requested me by a verbal messag⟨e⟩ by Colo. Gimat, who returned from philadelphia th⟨e⟩ night before last, to send him instructions w⟨ith⟩ respect to the measures which the Division shou⟨ld⟩ pursue for forming a junction with the firs⟨t.⟩ I inclose You a Copy of the Letter I wrote to His Excellency Yesterday in Answer to his request, and by which You will perceive that I do not think myself qualified to decide the point, as it concerns the Marine & must combin⟨e⟩ the consideration of many circumstances which You and the Count alone can be acquainted with. I have the honor to be With the most perfect consideration & estee⟨m,⟩ sir Your Most Obedt servt
					
						G.W.
					
					
						P.S. Agreable to the application made for the purpose, I find, by the message communicated by Colo. Gimat, that the Minister has sent out several Vessels to fall in with the Second Division, if it arrives off Delaware or the Capes of Virginia.
					
				